Case 8:17-cv-01175-DOC-JDE Document 140 Filed 02/05/20 Page 1 of 4 Page ID #:4909


 1 Daniel Tyukody (SBN CA 123323)
   tyukodyd@gtlaw.com
 2 GREENBERG TRAURIG, LLP
 3 1840 Century Park East, Suite 1900
   Los Angeles, California 90067-2121 and
 4 Telephone: 310.586.7700
   Facsimile: 310.586.7800
 5 Attorneys for Defendants,
 6 LeECO V. LTD., LELE HOLDING and
   YUETING JIA
 7
 8 Robert M. Waxman (SBN89754)
   David N. Tarlow (SBN 214050)
 9 Jason L. Haas (SBN 217290)
10 ERVIN COHEN & JESSUP, LLP
   9401 Wilshire Boulevard, Ninth Floor
11 Beverly Hills, CA 90212-2974
   Telephone: 310.273.6333
12 Facsimile: 310.859.2325
   Attorneys for Plaintiff VIZIO, Inc., a California
13 corporation
14
                             UNITED STATES DISTRICT COURT
15
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
   VIZIO, INC., a California corporation,       CASE NO. 8:17-CV-01175-DOC-JDE
17
                Plaintiff,
18                                              STIPULATION FOR WITHDRAWAL
          v.
19                                              OF COUNSEL GREENBERG
   LeECO V. LTD., an exempted company TRAURIG LLP
20 with limited liability incorporated under
   the laws of the Cayman Islands; LeECO
21 GLOBAL GROUP LTD., a corporation
   organized and existing under the laws of
22 the People’s Republic of China; LELE
   HOLDING, LTD., a British Virgin
23 Islands Personal Holding Company;
   YUETING JIA, an individual; and
24 DOES 1 through 10,
25             Defendants.
26
27 LeECO V. LTD., LELE HOLDING,
   LTD., YUETING JIA
28



                    Stipulation for Withdrawal of Counsel Greenberg Traurig LLP
Case 8:17-cv-01175-DOC-JDE Document 140 Filed 02/05/20 Page 2 of 4 Page ID #:4910


 1              Counter-Claimant,
 2        vs.
 3 VIZIO, a California corporation,
 4              Counter-Defendant.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                    Stipulation for Withdrawal of Counsel Greenberg Traurig LLP
 Case 8:17-cv-01175-DOC-JDE Document 140 Filed 02/05/20 Page 3 of 4 Page ID #:4911


 1        Wherefore, Defendants’ counsel has given “written notice to [defendant
 2 corporations] of the consequences of its inability to appear pro se.” L.R. 83-2.3.
 3        Wherefore, Defendants consent to the withdrawal of Greenberg Traurig LLP
 4 because Defendants have not had a new engagement agreement with Greenberg Traurig
 5 LLP since the case was dismissed on November 30, 2018, but with the court retaining
 6 jurisdiction to enforce the settlement agreement.
 7        Wherefore, Defendants have not retained new counsel and are seeking to engage
 8 new counsel while Plaintiff and Defendants are engaged in discussions regarding a
 9 potential resolution of Plaintiff Vizio’s Motion to Enforce Confidential Settlement
10 Agreement.
11        Wherefore, this stipulation “to withdraw [is] made upon written notice given
12 reasonably in advance [and] supported by good cause.” L.R. 83-2.3.
13       Wherefore, this stipulation is not for the purpose of “delay in prosecution of the
14 case to completion.” L.R. 83-2.3.
15        THEREFORE, it is hereby stipulated that:
16        Plaintiff and Defendants stipulate to the withdrawal of Defendant’s counsel

17 Greenberg Traurig LLP and its attorneys.
18
     DATED: February 5, 2020                      Respectfully submitted,
19
20                                                GREENBERG TRAURIG, LLP

21
22                                                By: /s/ Daniel Tyukody
                                                  Daniel Tyukody
23                                                Attorneys for Defendants
24                                                LeECO V. LTD., LELE HOLDINGS and
                                                  YUETING JIA
25
26
27
28

                                                   3
                      Stipulation for Withdrawal of Counsel Greenberg Traurig LLP
Case 8:17-cv-01175-DOC-JDE Document 140 Filed 02/05/20 Page 4 of 4 Page ID #:4912


 1   DATED: February 5, 2020                   Respectfully submitted,
 2
                                               ERVIN COHEN & JESSUP LLP
 3
 4
                                               By: /s/ Robert M. Waxman
 5                                             David N. Tarlow
 6                                             Jason L. Haas
                                               Attorneys for Plaintiff VIZIO, INC., a
 7                                             California corporation
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                   Stipulation for Withdrawal of Counsel Greenberg Traurig LLP
